McAdam, J.
The defendant is a Mew Jersey corporation organized June 20, 1893. On August 1, 1893, it procured a certificate from the Mew York secretary of state authorizing it to do business in the state of Mew York, which certificate is still outstanding and in force, excepting in so far as the receivership hereafter referred to may affect it.
Charles C. Black' was appointed receiver of the defendant by the Mew Jersey courts, September 23, 1896, and the following day he was appointed by the Mew York Supreme Court temporary ancillary receiver in this state of all the defendant’s assets, with directions to carry on its business, which is chiefly in this city.
The plaintiffs, judgment creditors of the defendant, obtained an order from the City Court requiring Samuel W. Richards, the defendant’s president, to submit to an examination in supple*290mentary proceedings concerning the property of the judgment debtor. The defendant moved to vacate the order on an affidavit' showing the facts stated, and that the defendant had and still has a fiscal agency and place of business in the city of New York, and that nearly all its assets are in said city.
Upon these facts it is clear that the defendant had within this ■ state a business and fiscal agency, within the meaning of section 1812 of the Code, prior to the appointment of the receiver, and was not, therefore,- subject to proceedings supplementary to execution. Code, § 2463; Logan v. McCall P. Co., 140 N. Y. 447.
But it is claimed that since such appointment the property of the defendant has passed into the hands of the receiver, and that the defendant is by operation of law taken out of the exceptional eases provided for by section 1812, supra, and brought within the general provisions of section 2463, and made subject to the supplementary remedy afforded to judgment- creditors. We think not. The defendant occupies the same legal status now that it did prior . to the appointment of the receiver, excepting in so far as the Su- , preme Court in the exercise of its general jurisdiction has seen fit to assert its authority.
The legislature intended that.such a corporation should be exempt from supplementary proceedings, and has nowhere provided that when the Supreme Court appoints a receiver under -its general jurisdiction all its judgment creditors might have such receivership extended by other courts to their cases. Such a course of procedure would not facilitate but embarrass the administration of justice, make the receiver amenable to the directions of different courts at the. same time, and tend to defeat the very purpose the legislature had in view when it exempted foreign corporations doing business and having an agency here from the operation of the statute.
The proceeding invoked by the plaintiff is of statutory creation, and cannot be allowed except in the - cases where .the statute has expressly permitted it, and it is sufficient to say that this is not one .of those cases. .... . '
If the defendant had voluntarily given up its agency, so as no longer to fulfill the provisions of section 1812, a different question would have arisen. But here there is nothing but a temporary halt directed by the Supreme Court, which may be obviated at any time by-the- discharge of the receiver, if the court should determine that ' .such a course would be for the best interests of all concerned. The order appointing the ancillary receiver was not intended to destroy, but to preserve and keep intact the defendant’s property. The *291Supreme Court acquired general jurisdiction Over the defendant, and its order must not he impaired or interfered with by any subsequent assumption of jurisdiction of a special nature by any other tribunal.
The order must be reversed, with costs.
Daly, P. J., and Bischoff, J., concur.
Order reversed, with costs.